COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 YAGHOUB “JACOB” KOHANNIM,                                    No. 08-11-00155-CV
                                                  §
                       Appellant,                                   Appeal from
                                                  §
 v.                                                            236th District Court
                                                  §
 PARVANEH KATOLI,                                           of Tarrant County, Texas
                                                  §
                       Appellee.                              (TC # 236-217944-06)
                                                  §

                                 CORRECTED JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse that portion of the judgment of the court below awarding

punitive damages and render judgment that Appellee take nothing on her request for punitive

damages, and affirm all aspects of the remainder of the judgment.

       We further order that the Appellee recover from Appellant all costs, both in this Court

and the court below, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2013.


                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating